UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 27, 2017 CAPSTAR FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Tennessee 001-37886 81-1527911 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1201 Demonbreun Street, Suite 700 Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 732-6400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (17 CFR §230.405) or Rule12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company [X] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a)of the Exchange Act. [X] Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition. On July 27, 2017, the Company issued an earnings release announcing its financial results for the second quarter ended June 30, 2017.A copy of the earnings release is furnished as Exhibit 99.1 to this Report and is incorporated herein by reference. Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. The Company will conduct a conference call at 9:00 a.m. (Central Time) on July 28, 2017 to discuss its financial results for the second quarter ended June 30, 2017.A copy of the presentation to be used for the conference call is furnished as Exhibit 99.2 to this Report and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit99.1 Earnings release issued on July 27, 2017 by CapStar Financial Holdings, Inc. Exhibit99.2 Presentation for conference call to be conducted by CapStar Financial Holdings, Inc. on July 28, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTAR FINANCIAL HOLDINGS, INC. By: /s/ Robert B. Anderson Robert B. Anderson Chief Financial Officer and Chief Administrative Officer Date: July 27, 2017 3 EXHIBIT INDEX Exhibit
